                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

CHRISTOPHER MICHAEL BURGESS,                     §
#2118350,                                        §
                                                 §
       Petitioner,                               §
v.                                               §   Civil Action No. 3:18-CV-327-L
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
       Respondent.                               §

                                             ORDER

       On September 26, 2018, United States Magistrate Judge David L. Horan entered the

Amended Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”), recommending that the court grant the Government’s Motion to Dismiss (Doc. 13), filed

August 27, 2018, and deny Petitioner’s Motion Under § 2255 to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (Doc. 5) as time-barred and not equitably tolled. Petitioner

filed a number of objections to the Report, which were docketed on October 18, 2018. After due

consideration, the court determines that the objections are without merit.

       Accordingly, after carefully reviewing the motion, file, record in this case, and Report, and

having conducted a de novo review of that portion of the Report to which objection was made, the

court determines that the findings and conclusions of the magistrate judge are correct, and accepts

them as those of the court. The court, therefore, overrules Petitioner’s objections, grants the

Government’s Motion to Dismiss (Doc. 13), denies Petitioner’s Motion Under § 2255 to Vacate,

Set Aside, or Correct Sentence by a Person in Federal Custody (Doc. 5), and dismisses with

prejudice this action. Further, the clerk shall term all pending motions.


Order – Page 1
        Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.* The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report filed in this case. In the

event that Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a

motion to proceed in forma pauperis on appeal.

        It is so ordered this 7th day of November, 2018.


                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge




        *
            Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                  (a)       Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the final order, the
        court may direct the parties to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability.


Order – Page 2
